Case 3:20-cv-07739-SK Document 1-4 Filed 11/02/20 Page 1 of 4




                      EXHIBIT D
             Case 3:20-cv-07739-SK Document 1-4 Filed 11/02/20 Page 2 of 4
                                      UNITED STATES
                          SECURITIES AND EXCHANGE COMMISSION
                                       STATION PLACE
                                       100 F STREET, NE
                                   WASHINGTON, DC 20549-2465

Office of FOIA Services


                                                                  July 01, 2020

Mr.     Lee Fang
The     Intercept
604     Mission street, 7th floor
San     Francisco, CA 94140

          Re:       Freedom of Information Act (FOIA), 5 U.S.C. § 552
                    Request No. 20-01675-FOIA

Dear Mr. Fang:

     This letter is in reference to your request, dated and
received in this office on June 29, 2020, seeking access to the
following information regarding the Intergovernmental Personnel
Act (IPA) (for ease of reference each item in your request has
been numbered):

     1. Copies of written agreements and reports filed under the
        Intergovernmental Personnel Act (IPA) for all officials
        appointed under this program during the period of January
        21, 2017 through June 25, 2020;

     2. Any filings related to §334.106, §334.107, §334.108 and
        §334.103 of the law, which include any written agreements
        between personnel and agency outlining the responsibilities
        for personnel, organization documents submitted to obtain
        eligibility certification under the program, and documents
        submitted for personnel in compliance with the IPA program,
        including ethics statements; and

     3. A list of names of officials hired through the IPA program
        to this agency

     You requested a fee waiver of all costs associated with
your request. We may waive or reduce search, review, and duplYou
also requested a fee waiver of all costs associated with your request.
We may waive or reduce search, review, and duplication fees if (A)
disclosure of the requested information is in the public interest
because it is likely to contribute significantly to public
understanding of the operations and activities of the government and
(B) disclosure is not primarily in the
       Case 3:20-cv-07739-SK Document 1-4 Filed 11/02/20 Page 3 of 4
Mr. Lee Fang                                              20-01675-FOIA
July 1, 2020
Page 2




      After reviewing your request, I have determined that you meet the
criteria for a fee waiver. Therefore, your request is granted. No
processing fees will be charged.

     If you have any questions, please contact Carl Rollins of
my staff at rollinsc@sec.gov or (202) 551-8329. You may also
contact me at foiapa@sec.gov or (202) 551-7900. You may also
contact the SEC’s FOIA Public Service Center at foiapa@sec.gov
or (202) 551-7900. For more information about the FOIA Public
Service Center and other options available to you please see the
attached addendum.
                              Sincerely,




                                  Lizzette Katilius
                                  FOIA Branch Chief

Enclosure
      Case 3:20-cv-07739-SK Document 1-4 Filed 11/02/20 Page 4 of 4

                             ADDENDUM

     For further assistance you can contact a SEC FOIA Public
Liaison by calling (202) 551-7900 or visiting
https://www.sec.gov/oso/help/foia-contact.html.

     SEC FOIA Public Liaisons are supervisory staff within the
Office of FOIA Services. They can assist FOIA requesters with
general questions or concerns about the SEC’s FOIA process or
about the processing of their specific request.

     In addition, you may also contact the Office of Government
Information Services (OGIS) at the National Archives and Records
Administration to inquire about the FOIA dispute resolution
services it offers. OGIS can be reached at 1-877-684-6448 or via
e-mail at ogis@nara.gov. Information concerning services offered
by OGIS can be found at their website at Archives.gov. Note that
contacting the FOIA Public Liaison or OGIS does not stop the 90-
day appeal clock and is not a substitute for filing an
administrative appeal.
